72 F.3d 135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Morris SALTEKOFF, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of the Social SecurityAdministration, Defendant-Appellee.
No. 94-35476.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 18, 1995.*Decided Dec. 15, 1995.

Before:  WALLACE, Chief Judge, D.W. NELSON and BRUNETTI, Circuit Judges.


1
ORDER**


2
We affirm for the reasons stated by the district court.  Although we do find that there was some evidence in the record to support a finding of a substance abuse problem, such evidence was not substantial.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3